Citation Nr: 0300276	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date, prior to December 29, 
1999, for the grant of service connection for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran served on active duty from October 1970 to 
April 1972.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal of March 2000 RO decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that granted service connection for 
PTSD and assigned an effective date of December 29, 1999.  
The veteran appealed for an earlier effective dates for 
this benefit.  In June 2001 the Board remanded the case to 
the RO for additional action and the case returned to the 
Board in December 2002.


FINDINGS OF FACT

1.  The veteran's original claim for service connection 
for PTSD was received by the RO on December 29, 1999.

2.  In March 2000 the RO granted service connection for 
PTSD and correctly assigned an effective date of December 
29, 1999, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 
1999, for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

There is no issue as to providing an appropriate 
application form or completeness of the application in 
this case.  In the circumstances of this case, the veteran 
was advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case as well as subsequent documents.  In 
particular, in the July 2002 supplemental statement of the 
case, the veteran was notified of the VA responsibilities 
under the VCAA and that the VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either 
send pertinent evidence, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured available pertinent 
VA treatment and administrative records.  Thus, the Board 
finds that the VA has satisfied the requirements of the 
VCAA.

On December 29, 1999 the RO received the veteran's initial 
application for service connection for PTSD.  Submitted 
with the claim was a February 1999 letter from a VA Vet 
Center to the veteran's representative that noted that the 
veteran had been referred for psychiatric screening on 
January 4, 1999 and the diagnosis was PTSD.  Also 
submitted with the claim was a December 1999 letter from 
the veteran noting that he was completing his informal 
"PARDS" (VA Partnership Assisted Rating and Development 
System program) claim filed in January 1999.  

In March 2000 the RO granted service connection for PTSD, 
and made the effective date of the grant December 29, 
1999, the date of the veteran's application for service 
connection.

In May 2000 the veteran submitted a copy of a facsimile 
copy sheet and an application for service connection for 
PTSD.  The cover sheet reflects that the document was from 
the Veteran's representative and that it was to be sent to 
the Pensacola Vet Center.  

In the June 2001 Board remand, the veteran was informed 
that he could send a copy of confirmation from the senders 
fax machine that the transmission was successful and/or a 
pertinent transmission log.  A confirmation was not 
subsequently submitted.

Analysis

The veteran contends that service connection for PTSD 
should be effective from January 9, 1999, when he states 
that his service representative initially filed faxed his 
claim for service connection for PTSD to the RO.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is 
the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, 
(b)(2).

The facts are straightforward in this case.  The earliest 
record of an application for service connection received 
at the RO is December 29, 1999.  The RO has requested 
administrative records from the VA Vet Center which has a 
record that the vet was seen in January 1999, but no 
record of a intent to file for service connection for PTSD 
is of record prior to the RO's receipt of the application 
for service connection for PTSD in December 1999.  

The January 1999 cover sheet of a fax does not demonstrate 
that the fax was sent by the veteran's representative to 
the RO, much less that same was received at the RO.  

The weight of the evidence is that the date of receipt of 
the veteran's initial claim for service connection for 
PTSD was December 29, 1999, and that an earlier effective 
date for service connection for PTSD is not warranted.  As 
the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).



ORDER

An effective date prior to December 29, 1999 for service 
connection for PTSD is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

